Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 13, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157130(64)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  RICHARD L. ROETKEN,                                                                                                 Justices
            Plaintiff-Appellant,
                                                                    SC: 157130
  v                                                                 COA: 333029
                                                                    Wayne CC: 14-107070-DM
  CARA L. ROETKEN,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted for filing if submitted on or
  before April 24, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 13, 2018
                                                                               Clerk